DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bishop et al. in US Patent № 10,592,282, hereinafter called Bishop.
In regard to claim 1, Bishop teaches a system, comprising: a processor (Fig. 7, element 705), and a memory (Fig. 7, element 706) that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
determining a workload value representing a workload of a continuous query task (i.e. count of needed resources, “It further includes, when a count of available physical threads equals or exceeds the number of logically parallel threads, concurrently processing the batches at the physical threads, and when there are fewer available physical threads than the number of logically parallel threads, multiplexing the batches sequentially over the available physical threads.” Column 8 line 51; further, “Coordinator 210 also tracks pending units of work in the stream container 106 for a given batch-stage to enable efficient "long-tail" operations where it is likely that a substantial portion of the allocated resources for a process may not be needed for a particular batch,” Column 15 line 3) that monitors system metrics of a cluster-based data storage system (note that the limitation requiring that the use of the continuous query task is to monitor specific system metrics, without further technical limitations, is merely an intended use of the system and does not carry patentable weight); 
and scheduling the continuous query task to start at a time offset that is based on the workload value and a task execution period of the continuous query task (“Scheduler 208 tracks one or more input pipelines (e.g., input pipeline 204) in the stream container 106 and schedules execution of batches and any downstream processing stages that depend on the output of an upstream completed processing stage. […] These priority levels control execution of a first number of batches from a first pipeline before execution of a second number of batches from a second pipeline.” Column 14 line 46).

In regard to claim 2, Bishop further teaches that the determining the workload value comprises determining a base load value of the continuous query task during a development stage with a cardinality value of corresponding metrics (i.e. number of batches) equal to one (“A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size ( e.g., one batch includes 10 MB of most recently received event tuples),” column 13 line 66)

In regard to claim 3, Bishop further teaches that the determining the workload value comprises multiplying the base load value times a current cardinality value of the continuous query task (i.e. number of parallelizable work units, “In exemplary scenario illustrated in FIG. 4A, the number of logically parallel threads i.e. degree of parallelism is ten. Also in FIG. 4A, the number of available physical threads is ten i.e. PT1-PT10.” column 19 line 23, note that the parallelism is a multiple of the single-threaded operation).

In regard to claim 4, Bishop further teaches that the continuous query task is a first continuous query task, wherein the time offset is a first time offset, and wherein the operations further comprise scheduling a second continuous query task to start at a second time offset that is after the task execution period of the first continuous query task (i.e. once the first task has completed, “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the available 

In regard to claim 6, Bishop further teaches that the continuous query task is a first continuous query task, and wherein the operations further comprise splitting a second continuous query task corresponding to a work scope time window into continuous query subtasks, wherein the splitting the second continuous query task comprises dividing the work scope time window into respective time sub-windows associated with respective continuous query subtasks (i.e. batch-unit, “Batch-Unit: A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units […] In some other implementations, a batch is a transactional boundary of stream processing within a container. Such a transaction is considered to be complete when a batch is completely processed, and is considered incomplete when a batch overruns a time-out without all of its batch-units being processed,” column 5 line 38).

In regard to claim 7, Bishop further teaches that the continuous query task is a first continuous query task, and wherein the operations further comprise splitting a second continuous query task into continuous query subtasks, and scheduling respective continuous query subtasks to start at respective time offsets that are after the task execution period of the first continuous query task (i.e. “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the 

In regard to claim 8, Bishop further teaches that the splitting the second continuous query task comprises dividing the second continuous query task into sub-tasks based on a cardinality value of the second continuous query task (i.e. number of batch-units, “Furthermore, coordinator 210 maintains a strong ordering in the output by ensuring that both batch-units of batch 1 i.e. @stream and #stream are completely processed in stage A before either one of them is processed by "@#JoinTransformer" 608 in stage B.” Column 20 line 32).

In regard to claim 9, Bishop further teaches that the operations further comprise executing the sub-tasks to produce sub-results, and aggregating the sub-results into a continuous query task result for the second continuous query task (“Specifically, worker nodes in the worker tier 214 can perform tasks like aggregations, functions and stream 

In regard to claim 10, Bishop further teaches that the splitting the second continuous query task comprises dividing the second continuous query task into sub-tasks based on a cardinality value (i.e. number of items in) of the second continuous query task and based on a work scope time window of the second continuous query task (“Batch: A batch is defined as an assemblage of event tuples partitioned on a time-slice basis and/or a batch-size basis and sequentially queued in a pipeline.” Column 5 line 23, wherein “Batch-Unit: A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units.” Column 5 line 28).


In regard to claim 12, Bishop teaches A method comprising, generating a schedule for executing a group of continuous query tasks comprising a first continuous query task and a second continuous query task, the generating the schedule comprising: 
for the first continuous query task, determining a first execution time based on a first predetermined workload value of the first continuous query task  (i.e. count of needed resources, “It further includes, when a count of available physical threads equals or exceeds the number of logically parallel threads, concurrently processing the batches at the physical threads, and when there are fewer available physical threads 
and for the second continuous query task, determining a second execution time based on a second predetermined workload value of the second continuous query task and a second current cardinality value of the second continuous query task (i.e. second count of needed resources and batch size); scheduling the first continuous query task at a first time offset (i.e. at a first time slot); and scheduling the second continuous query task at a second time offset that is after the first time offset plus the first execution time (i.e. once the first task has completed, “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the available physical thread or queues at the output pipeline 218, the next batch B10 in the input pipeline 204 is processed at the next available physical 60 thread (like PT9) by the coordinator 210, as shown in FIG. 5C.” column 19 line 55); and executing the group of continuous query tasks based on the schedule (i.e. as shown in Fig. 4 and 5).

In regard to claim 13, Bishop further teaches that the group of continuous query tasks further comprises a third continuous query task (i.e. a third of a plurality of pipeliens, “Batch container(s) 108 ingest event tuples from respective input pipelines that collect data for a plurality of NRT data streams. In some implementations, multiple NRT data streams can be assigned to a single pipeline and multiple pipelines can be assigned to a single batch container.” Column 13 line 7), and wherein the generating the schedule further comprises determining a third execution time for the third continuous query task based on a third predetermined workload value of the third continuous query task and a third current cardinality value of the third continuous query task (i.e. count of needed resources, “It further includes, when a count of available physical threads equals or exceeds the number of logically parallel threads, concurrently processing the batches at the physical threads, and when there are fewer available physical threads than the number of logically parallel threads, multiplexing the batches sequentially over the available physical threads.” Column 8 line 51; further, “Coordinator 210 also tracks pending units of work in the stream container 106 for a given batch-stage to enable efficient "long-tail" operations where it is likely that a substantial portion of the allocated resources for a process may not be needed for a particular batch,” Column 15 line 3), and scheduling the third continuous query task at a third time offset that is after the second time offset plus the second execution time (i.e. once the second task has completed, “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the available physical thread or queues at the output pipeline 218, the next batch B10 in the input pipeline 204 is 

In regard to claim 14, Bishop further teaches that the scheduling the first continuous query task at the first time offset comprises scheduling a first instance of the first continuous query task, and further comprising scheduling a second instance of the first continuous query task at a fourth time offset that is after the third time offset plus the third execution time (the data is retrieved continuously, as taught in column 3 line 63, and is executed by the threads, “It also includes, for multiple task sequences, queuing data from incoming near real-time (NRT) data streams in pipelines that run in the containers, processing data from the NRT data streams as batches using a container-coordinator that controls dispatch of the batches, and dispatching the batches to the physical threads, where a batch runs to completion or to a time out, including during execution, comparing a count of available physical threads against a set number of logically parallel threads.” Column 8 line 42, accordingly new incoming data in the continuous stream will result in new executions at later times, “Scheduler 208 tracks one or more input pipelines (e.g., input pipeline 204) in the stream container 106 and schedules execution of batches and any downstream processing stages that depend on the output of an upstream completed processing stage. In one implementation, scheduler 208 assigns a unique batch identifier (ID) to each batch in the input pipeline 204. Further, scheduler 208 triggers either a resend of the current batch or the next 

In regard to claim 15, Bishop further teaches splitting the second continuous query task into a group of subtasks, wherein the second execution time is divided into subtask execution times based on the number of subtasks, and wherein the scheduling the second continuous query task at the second time offset comprises scheduling respective subtasks at respective subtask execution times that are successively arranged within the second execution time (i.e. batch-unit, “Batch-Unit: A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units […] In some other implementations, a batch is a transactional boundary of stream processing within a container. Such a transaction is considered to be complete when a batch is completely processed, and is considered incomplete when a batch overruns a time-out without all of its batch-units being processed,” column 5 line 38).

In regard to claim 16, Bishop teaches A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: splitting a continuous query task into a group of subtasks based on a number of load units of the continuous query task and a load threshold value;
and scheduling the subtasks to successively execute within a completion time window (i.e. batch-unit, “Batch-Unit: A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units […] In some other implementations, 

In regard to claim 17, Bishop further teaches that the splitting the continuous query task occurs in response to determining that a load value of the continuous query task is above the load threshold value (“A time-slice based definition includes partitioning at least one incoming NRT data stream by its most recently received portion within a time window ( e.g., one batch keeps the event tuples from the last one second). A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size (e.g., one batch includes 10 MB of most recently received event tuples). In other implementations, a combination of time-size basis and batch-size basis is used to define batches.” Column 5 line 25, wherein the data size is analogous to the load).

In regard to claim 18, Bishop further teaches that the continuous query task is a first continuous query task, and wherein the operations further comprise scheduling a second continuous query task to execute after the completion time window (i.e. once the first task has completed, “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the available physical thread or queues at the output pipeline 218, the next batch B10 in the input pipeline 204 is processed at the 

In regard to claim 19, Bishop further teaches that the second continuous query task executes within a second completion time window, and wherein the operations further comprise scheduling a third continuous query task execute after the second completion time window (i.e. once the second task has completed, “Multiplexing includes concurrently processing batches B1-B9 over the available physical threads PT1-PT9 and when one of the batch (like B9) from batches B1-B9 completes processing by the available physical thread or queues at the output pipeline 218, the next batch B10 in the input pipeline 204 is processed at the next available physical 60 thread (like PT9) by the coordinator 210, as shown in FIG. 5C.” column 19 line 55).

In regard to claim 20, Bishop further teaches that the splitting the continuous query task comprises dividing the second continuous query into the group of subtasks based on at least one of: a cardinality value of the continuous query task (“A batch-size based definition includes partitioning at least one incoming NRT data stream by a most recently received portion limited or restricted to or constrained by a data size ( e.g., one batch includes 10 MB of most recently received event tuples),” column 13 line 66), or a work scope time window of the continuous query task (i.e. batch-unit, “Batch-Unit: A micro unit of work of a batch is called a batch-unit. A batch is subdivided into a set of batch units […] In some other implementations, a batch is a transactional boundary of stream processing within a container. Such a transaction is considered to be complete .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop as applied to claim 4 above, and further in view of Jeon et al. in US Patent Application Publication № 2014/0012871, hereinafter called Jeon.

In regard to claim 5, Bishop teaches the system of claim 4, as above. However, he fails to expressly teach that the task execution period of the continuous query task is a first task execution period, and wherein the operations further comprise determining the second time offset based on a greatest common divisor of the first task execution period and a second task execution period of the second continuous query task.
Jeon teaches that the task execution period of the continuous query task is a first task execution period, and wherein the operations further comprise determining the second time offset based on a greatest common divisor of the first task execution period and a second task execution period of the second continuous query task (“Generally, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the work scheduling system taught by Bishop to include the scheduling based on panes calculated by taking the greatest common divisor of multiple tasks, as taught by Jeon. It would have been obvious because it represents the simple substitution of one element (i.e. the panes calculated  using GCD in streaming query workloads, as taught by Jeon) for another (i.e. the uniform batches taught by Bishop) to yield only predictable results (i.e. the batches will be of variable size, and therefore variable time delay, based on the GCD). Further, as Jeon teaches, “This technique yields decent performance in the case of a single overlapping window…” in paragraph 0007 [as would be the case in this combination]

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop as applied to claim 1 above, and further in view of Ghare et al. in US Patent Application Publication № 2020/0285514, hereinafter called Ghare
In regard to claim 11, Bishop teaches the system of claim 1, as above. He further teaches that the continuous query task is part of a group of continuous query tasks (“Pipeline: A pipeline is defined as a series of grouped event tuples from one or more NRT data streams. In one implementation, the grouping is on tuple-by-type basis. In 
Ghare teaches that the operations further comprise detecting a total workload change value of the group of continuous query tasks, determining whether the total workload change value exceeds a threshold change value, and, in response to the determining that the total workload change value exceeds the threshold change value, building a new schedule for the group of continuous query tasks (“Performance metrics 122 ( e.g., metrics that indicate processor utilization, network utilization, memory utilization, or any other computational performance metric for processing nodes or hosts upon which the nodes are implement, metrics that indicate the behavior of the data stream, rate of data records received, average size of data records, number of data records in processing buffer or queue, or metrics that are specific to the performance of individual operations such as average time to perform a query operation, filter operation, aggregation operation, statistical analysis, etc.) may be monitored, evaluated, or otherwise analyzed with respect to various reconfiguration event criteria (e.g.,  thresholds) to detect events that trigger a reconfiguration of the execution of the stream processing function at nodes 120.” Paragraph 0019, wherein “When a reconfiguration event is detected, reconfiguration management may determine a different execution configuration ( e.g., number of stream processing nodes, type of stream processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the streaming query scheduling system taught by Bishop to include the global recalculation of scheduling based on a change in workload, as taught by Ghare. It would have been obvious because it represents the application of a known technique (i.e. the rescheduling based on workload, as taught by Ghare) to improve similar systems (i.e. the streaming query system taught by Bishop and the streaming query system taught by Ghare) in the same way (i.e. when a performance threshold is reached, new scheduling may be attempted to fix the problem). One may have been motivated to do so because “Executing stream processing functions at the managed stream processing system may provide users with capability to quickly build real time computations including data filters, transformations, and aggregations without burdening users with the additional time to manually managing the resources to carry out the specified stream processing function.” as taught by Ghare in paragraph 0016.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent № 10,198,298 teaches a system which schedules multiple streams of query tasks across a number of available threads.
US Patent № 7,574,424 taches a system which schedules the execution of sub-query components in a parallel query execution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167